FILED
                           NOT FOR PUBLICATION
                                                                              JAN 12 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ELIZABETH GARDNER; et al.,                       No.   12-17632

              Plaintiffs-Appellants,             D.C. No. 3:12-cv-08051-FJM

 v.
                                                 MEMORANDUM*
INTERNAL REVENUE SERVICE; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                           Submitted October 17, 2016**
                             San Francisco, California

Before: HAWKINS, CALLAHAN, and HURWITZ, Circuit Judges.

      Elizabeth and Frederic Gardner (the Gardners) challenge the authority of the

Internal Revenue Service (IRS) to require that they pay certain taxes. They seek to

recover funds paid to the IRS by the escrow administrator upon sale of real


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
property to satisfy the IRS’s tax lien. The district court dismissed the complaint as

barred by claim preclusion (res judicata). We affirm.

      Under the doctrine of claim preclusion, a final judgment bars successive

litigation “of the very same claim, whether or not relitigation of the claim raises the

same issues as the earlier suit.” Taylor v. Sturgell, 553 U.S. 880, 892 (2008).

Claim preclusion requires an identity of claims, a final judgment on the merits, and

identity or privity between parties. Cell Therapeutics, Inc. v. Lash Grp. Inc., 586

F.3d 1204, 1212 (9th Cir. 2009).

      Gardner v. Peters, 2006 WL 2092606 (D. Ariz. July 26, 2006), aff’d 280 F.

App’x 602 (9th Cir. 2008), is a final judgment between the same parties. Although

much of the district court’s order concerned its jurisdiction to review the Decision

Letter issued by the IRS, the court also determined that “Beth-el Aram Ministries

cannot state a claim for wrongful levy.” Id. This decided all claims of wrongful

levy because Beth-el Aram Ministries is the alter ego of the Gardners.

Accordingly, claim preclusion bars the Gardners from asserting a claim of

wrongful levy against the IRS in their 2012 complaint.

      We have reviewed the Gardners’ 236-paragraph complaint and agree with

the district court that it does not clearly seek any relief that is not based on alleged

wrongful levies. Accordingly, all claims are barred by res judicata.


                                            2
The district court’s dismissal of the Gardners’ complaint is AFFIRMED.




                                 3